Dissenting Opinion by
Judge Mandarino :
I dissent. This court is again faced with an order of the Public Utility Commission allocating costs for the abolition of rail-highway crossings. This case involves eighteen crossings — fourteen at grade, two above grade, and two below grade. The Erie Lackawanna Railway Company has agreed to pay the costs of abolishing the fourteen crossings at grade. However, the Railway Company objects to the portion of the P.U.C. order directing the Company to pay the total costs of abolishing the two crossings below grade and one of the crossings above grade. The costs of abolishing the other crossing above grade are to be shared by the Railway Company and the Department of Transportation.
Once again the Public Utility Commission has ordered an allocation of expenses without the benefit of any standards which should be consistently applied. Without the existence of standards formulated and applied by the P.U.C. in all similar cases, meaningful *402judicial review is impossible. The Erie Lackawanna Railway Company is entitled to know why they have been mandated to bear a burden in this case which, in other similar cases, has been borne by municipalities. The P.U.C. must establish proper allocation standards to be applied consistently from case to case. Until such standards are formulated and applied, orders of the P.U.C. relating to allocation are made on an ad hoc basic and are, at most; arbitrary.
Recently, this court had before it a similar order of the Public Utility Commission (Pennsylvania Public Utility Commission v. Township of Upper Merion et al., filed April 29, 1971). In the. Upper Merion case the transportation utility was ordered to pay the smaller portion of the costs. In this case the transportation utility was ordered to pay the costs. In both of these cases, hovvever, judicial review is impossible because standards for allocation of costs have not been established by the Public Utility Commission. Without such standards the court cannot determine from case to case whether cost allocations are reasonable or arbitrary.
. ... I would reverse the order of the Public Utility Commission and remand this case to the Commission directing new expense allocations to be consistently applied, to each case.